In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00020-CR
______________________________


RON JASON DUNN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 8th Judicial District Court
Hopkins County, Texas
Trial Court No. 0216602


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

          Ron Jason Dunn appeals from his conviction by a jury for the offense of aggravated
sexual assault on a child.  The court assessed his punishment at life imprisonment.  Four
cases, each involving three counts, were tried together.  The cases have been appealed
separately and have been briefed together.  
          Because the briefs and arguments raised therein are identical in all four appeals,
for the reasons stated in Dunn v. State, No. 06-03-00017-CR (Tex. App.‒Texarkana
Oct. 31, 2003, no pet. h.), we likewise resolve the issues in this appeal in favor of the State.
          We affirm the judgment of the trial court.
 
                                                                           Jack Carter                                                                                                              Justice

Date Submitted:      October 20, 2003
Date Decided:         October 31, 2003

Do Not Publish